                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

    RONALD C. WILLIAMS,                 )
                                        )
                    Plaintiff,          )
                                        )
              v.                        )        1:20cv904
                                        )
    RONALD CALVIN WILLIAMS, II,         )
                                        )
                    Defendant.          )


                       MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

        This lawsuit is an intrafamilial dispute over ownership of a

warehouse and the rights to a related lease.          Before the court are

cross-motions for summary judgment filed by pro se Plaintiff Ronald

C. Williams (“Williams”) 1 (Doc. 57) and his son, Defendant Ronald

Calvin Williams, II (“Calvin”) (Doc. 37).            Also before the court

are two notices by Williams to voluntarily dismiss his claims for

fraudulent misrepresentation (Doc. 40) and unjust enrichment (Doc.

41).     Calvin agrees to such dismissals but urges they should be

with prejudice.       (Doc. 44 at 2 n.2.)      For the reasons set forth

below, Williams’s motion for summary judgment will be denied,

Calvin’s motion for summary judgment will be granted in part and

denied in part, and the court will grant Williams’s motions to




1
  Although Williams proceeds pro se, he was previously licensed to
practice law in North Carolina but has been on inactive status since
2005. (Doc. 55.)




       Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 1 of 28
dismiss his fraudulent misrepresentation and unjust enrichment

claims, which will be dismissed with prejudice.

I.      BACKGROUND

        The facts, either not in dispute or viewed in the light most

favorable to the non-moving party in the cross-motions for summary

judgment, establish the following:

        Williams is an 83-year-old resident of North Carolina and the

father of Calvin, a resident of Colorado.           (Doc. 19 ¶¶ 1-2; Doc.

38 at 2.) Twenty years ago, Williams purchased a warehouse located

in Union County, North Carolina.           (Doc. 19 ¶ 3.)    Since 2018, the

warehouse has been occupied by a tenant under a five-year lease

who pays approximately $75,000 per year in rent with annual 3

percent increases.         (Doc. 37-1 at 5-6.)     According to Williams,

the warehouse is now valued between $1,000,000 and $2,000,000.

(Doc. 19 ¶ 3.)          Between May 2012 and October 2016, Williams

transferred or directed the transfer of the deed for the warehouse

to multiple people, including his brother and his daughter.                 (Id.

¶ 4; pp. 6-9.)

        On   April   16,   2020,   Williams    drafted   a   quitclaim      deed

transferring the warehouse to Calvin (“the transfer”).               (Id. at

10.)    The deed states that the transfer was made in exchange “[f]or

valuable consideration," (id.), and affidavits submitted by Calvin

and Audra Dougherty, Williams’s daughter and Calvin’s sister,

claim that the transfer was made in exchange for Calvin’s agreement

                                       2



       Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 2 of 28
to care for Williams for the rest of his life.                     (See Doc. 37-2

¶ 3; Doc. 37-1 ¶ 4; see also Doc. 52 at 4 (excerpt from Calvin’s

interrogatory answers) (“Plaintiff conveyed the real property at

issue in this action to Defendant in exchange for Defendant’s

promise to provide for Plaintiff’s room, board, medical care, and

related needs for the rest of his life.”).)                    Dougherty submitted

an email sent to her by Williams shortly after the transfer of the

warehouse in which Williams stated, “I deeded the warehouse to

Calvin in exchange for his taking care of me until my death.”

(Doc. 37-2 at 2; see also Doc. 37-3 at 37-38.)                  Williams, however,

has indicated that the transfer was made in exchange for Calvin’s

promise    to    transfer     the    property     back    to    Williams   at   some

unspecified later time at his request. 2             (See Doc. 19 ¶¶ 4-6; Doc.

37-3 at 14-15, 113-14.)

     Simultaneously       with      the   transfer   the    warehouse,     Williams

executed an assignment to Calvin of the current tenant’s lease

agreement (“the assignment”).              (See Doc. 37-1 at 17.)           At the

bottom    of    the   lease   agreement,       Williams    wrote   by   hand,   “For

valuable consideration, Ronald C. Williams hereby assigns this

lease to Ronald Calvin Williams.                 For valuable consideration,


2
  It is unclear whether Williams maintains that this was the case, as
his more recent filings suggest his position has changed. (See Doc. 36
(presenting arguments on summary judgment based upon Calvin’s alleged
promise to provide “room, board, medical care”); Doc. 52 at 1 (“The
undisputed material facts are:    . . . the alleged contract does not
define with certainty the words ‘room, board, medical care, and related
needs’ and ‘support’ or any other words . . . .”).)

                                           3



    Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 3 of 28
Ronald C. Williams II agrees to support in every way his father,

Ronald C. Williams.”      (Id.; see also Doc. 37-3 at 12-14.)

      During that same time period in April 2020, Williams made

plans to enter an assisted living facility, Abbotswood, located in

North Carolina.      (See Doc. 19 at 11 (entrance check to Abbotswood

dated April 2, 2020).)        Prior to that time, from mid-2019 to early

May 2020, Williams resided with Calvin in his home in Colorado.

(Doc. 37-3 at 8.)       Williams ultimately left Calvin’s home on May

3,   2020,    and   briefly   resided   with   Dougherty   before   entering

Abbotswood on May 6.      (Id.)   Williams’s monthly rent at Abbotswood

was approximately $4,000, which covered meals and other services,

and Calvin was expected to pay this from the warehouse rental

proceeds. 3    (Id. at 17, 19.)

      Around the time that Williams entered Abbotswood and shortly

after the transfer and assignment, Williams expressed a desire to

have Calvin transfer the warehouse back to him.            (See, e.g., Doc.

37-2 ¶ 5.)      On May 5, 2020, Williams contacted Calvin via email

indicating, “I just cannot bear not having the warehouse in my

name.    I am emailing a deed to be signed by the two you [sic]

before a notary.”       (Doc. 37-3 at 43-44, 85.)      However, on May 9,

2020, Williams again emailed Calvin and stated, “I suggest as a

solution to the warehouse management problem that you receive the


3 In March 2021, Williams moved from Abbotswood to an apartment costing
$1,540 per month in rent. (Doc. 36 at 3.)

                                        4



     Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 4 of 28
rent and pay all the bills without my input and that I receive

only my SS check.”     (Id. at 86.)

     In an affidavit, Williams indicates that he suffers from

epilepsy for which he is prescribed lamotrigine.              (Doc. 47.)    He

further indicates that starting in early 2018, his prescription

was inadvertently doubled and as a result of his double-dose of

medication, he suffered several side effects including difficulty

concentrating,   drowsiness,    paranoia,      balance      problems,   vision

problems, and difficulty speaking.           (See id. at 1; Doc. 37-3 at

15-16.)    He discovered and corrected his double-dosing in August

2020 (Doc. 47 at 2), after which time his medical condition

improved (Doc. 37-3 at 15).

     On August 26, 2020, Williams, proceeding pro se, filed the

present suit in the General Court of Justice, Superior Court

Division in Guilford County, North Carolina.              (Doc. 1-1.)   Calvin

timely removed the action to this court.            (Doc. 1.)     In December

2020, Williams filed an amended complaint bringing three claims

against Calvin: (1) fraudulent misrepresentation, (2) an action

for “void contract,” and (3) unjust enrichment.               (Doc. 19.)    In

January 2021, Williams filed a motion that the court construed as

a motion for a preliminary injunction, which was denied.                (Docs.

23, 33.)   At the time, the court encouraged the parties to resolve

their dispute through mediation (Doc. 33 at 12), but that was

unsuccessful   (Doc.   35).    Both       parties   now    move   for   summary

                                      5



    Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 5 of 28
judgment.         (Docs. 37, 57.)       The motions are fully briefed and ready

for resolution.          (See Docs. 36, 38, 44, 45, 46.)

        Separately,      Williams       has   filed   two    notices   of    voluntary

dismissal, the first for his claim of fraudulent misrepresentation

(claim one) (Doc. 40) and the second for his claim of unjust

enrichment (claim three) (Doc. 41).               These requests are also ready

for resolution.          (See Doc. 44 at 2 n.2.)

II.     ANALYSIS

        A.        Voluntary Dismissal of Claims One and Three

        Williams has filed notices of voluntary dismissal for his

claims       of    fraudulent    misrepresentation          and   unjust   enrichment.

(Docs. 40, 41.)         Calvin argues that these notices are procedurally

improper and the claims should be dismissed with prejudice.                      (Doc.

44 at 2 n.2.)          Williams has not responded to Calvin’s request for

dismissal with prejudice.

        Federal Rule of Civil Procedure 41(a)(1) provides that a

“plaintiff may dismiss an action without a court order by filing

(i) a notice of dismissal before the opposing party serves either

an answer or a motion for summary judgment; or (ii) a stipulation

of dismissal signed by all parties who have appeared.”                         Fed. R.

Civ.    P.    41(a)(1).         Here,    Williams     has    filed   two    notices   of

dismissal.          (Docs. 40, 41.)        These notices are untimely as they

were filed after Calvin filed both an answer and a motion for



                                              6



       Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 6 of 28
summary judgment. 4    (See Docs. 20, 37.)      As such, Williams requires

a court order to dismiss these claims and Williams’ notices of

dismissal will therefore be treated as requests for dismissal

pursuant to Rule 41(a)(2).

       Rule 41(a)(2) provides that, except as provided in section

(a)(1), “an action may be dismissed at the plaintiff’s request

only by court order, on terms that the court considers proper.”

Fed. R. Civ. P. 41(a)(2).       Although the decision is discretionary,

the   “purpose    of   Rule   41(a)(2)    is   freely   to   allow    voluntary

dismissals unless the parties will be unfairly prejudiced.”               Davis

v. USX Corp., 819 F.2d 1270, 1273 (4th Cir. 1987). Thus, a district

court should grant a Rule 41(a)(2) motion “absent plain legal

prejudice to the defendant.”         Ellett Bros. v. U.S. Fid. & Guar.

Co., 275 F.3d 384, 388 (4th Cir. 2001).                 A defendant cannot

establish prejudice sufficient to defeat a Rule 41(a)(2) motion

merely by showing that it has filed a summary judgment motion,

Andes v. Versant Corp., 788 F.2d 1033, 1036 n.4 (4th Cir. 1986),

or that it faces the prospect of a subsequent lawsuit, see Ellett

Bros., 275 F.3d at 388-89.       However, where dismissal is requested

after proceedings are sufficiently advanced, dismissal without

prejudice under Rule 41(a)(2) may be inappropriate.                  See Andes,



4
  The court has previously advised Williams as to the importance of
adhering to all relevant rules, including the Local Rules and the Federal
Rules of Civil Procedure, despite his pro se status. (See Doc. 33 at
4-5.)

                                      7



      Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 7 of 28
788 F.2d at 1036.      A district court may instead dismiss an action

with prejudice if the parties have prior notice that the court is

considering such an action and the parties had an opportunity to

respond.     See Hobbs v. Kroger Co., 175 F.3d 1014 (4th Cir. 1999)

(table decision) (citing Choice Hotels Int'l Inc., 11 F.3d 469,

471 (4th Cir. 1993)); 5 Andes, 788 F.2d at 1037.            “In deciding a

Rule 41(a) motion, a district court should consider factors such

as ‘the opposing party's effort and expense in preparing for trial,

excessive delay and lack of diligence on the part of the movant,

and    insufficient    explanation    of   the    need   for   a   voluntary

dismissal,’ as well as ‘the present stage of litigation.’”            Miller

v. Terramite Corp., 114 F. App'x 536, 539 (4th Cir. 2004) (quoting

Phillips USA, Inc. v. Allflex USA, Inc., 77 F.3d 354, 358 (10th

Cir. 1996)).

       Here, Williams’s notices of voluntary dismissal were filed

weeks after Calvin filed his motion for summary judgment and almost

six months after Calvin filed his answer.            (See Docs. 20, 37.)

These notices were also filed weeks after the parties reached an

impasse in mediation.       (See Doc. 35.)       Further, they were filed

after Williams’s complaint had been amended twice (see Docs. 1-1,

4, 19) and after the parties engaged in significant discovery,




5
  Unpublished opinions of the Fourth Circuit are not precedential but
can be cited for their persuasive, but not controlling, authority. See
Collins v. Pond Creek Mining Co., 468 F.3d 213, 219 (4th Cir. 2006).

                                      8



      Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 8 of 28
including producing documents, exchanging interrogatories, and

taking depositions, (see, e.g., Doc. 37-3).           At this point in the

proceedings, a substantial amount of time has been spent by the

parties, the court, and the mediator in addressing these claims.

Moreover, Williams had the opportunity to respond to Calvin’s

request to treat the dismissal as one with prejudice as the request

was made in response to Williams’s brief in support of summary

judgment.    (See Doc. 44.)     In fact, Williams filed two responses

to Calvin’s filing and neither addressed the request for dismissal

with prejudice.       (See Docs. 46, 52.)       Lastly, Williams’s notices

of dismissal provide no explanation for the need for voluntary

dismissal.       (See Docs. 40, 41.)       As the proceedings in this case

are advanced, Williams had the opportunity and failed to oppose or

even respond to Calvin’s request that the dismissals be entered

with prejudice, and Williams provides no explanation for the need

for voluntary dismissal, the court finds that dismissal without

prejudice pursuant to Rule 41(a)(2) is unwarranted and the claims

will instead be dismissed with prejudice.

     B.     Summary Judgment

            1.     Untimeliness of Williams’s Motion

     Federal Rule of Civil Procedure 7(b) states that “[a] request

for a court order must be made by motion” that must “be in writing

unless made during a hearing or trial.”             Fed. R. Civ. P. 7(b).

Similarly, Local Rule 7.3 states that “[a]ll motions, unless made

                                       9



    Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 9 of 28
during a hearing or at trial, shall be in writing and shall be

accompanied by a brief.”           See M.D.N.C. L.R. 7.3(a).     Where a motion

is untimely filed, Rule 6(b) provides that “the court may, for

good cause, extend the time . . . on motion made after the time

has expired if the party failed to act because of excusable

neglect.”    Fed. R. Civ. P. 6(b).

     The deadline to file motions for summary judgment in this

case was May 3, 2021.         (Doc. 16.)      On that date, Williams filed a

“Brief in Support of his Motion for Partial Summary Judgment.”

(Doc. 36.)    However, he failed to file an accompanying motion for

summary judgment at that time.                On August 4, 2021, the court

directed Williams to file a motion for summary judgment along with

a showing of excusable neglect for his untimely motion, in line

with the requirements of Rule 6(b), should he wish to have a motion

for summary judgment considered.              (Doc. 56.)     On August 9, 2021,

Williams filed the motion.           (Doc. 57.)   In his motion, he indicates

that he mistakenly believed that he filed a motion for summary

judgment    along    with    his    brief   and   suggests   that   the   mistake

resulted    either    from    non-typical      COVID-19    symptoms,   including

confusion, that appear more commonly in older patients or from a

side effect of his epilepsy medication.             (See id. at 1.)

     In determining whether a party has established excusable

neglect for a late filing, courts consider: “‘[1] the danger of

prejudice to the [adverse party] ... [2] the length of the delay

                                         10



   Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 10 of 28
and its potential impact on judicial proceedings, [3] the reason

for the delay, including whether it was within the reasonable

control of the movant, and [4] whether the movant acted in good

faith.’”   McFadyen v. Duke Univ., No. 1:07CV953, 2014 WL 12595370,

at *4 (M.D.N.C. Apr. 17, 2014) (quoting Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P'ship., 507 U.S. 380, 395 (1993)); see

also Daye v. Potter, 380 F. Supp. 2d 718, 720-21 (M.D.N.C. 2005)

(applying the Pioneer excusable neglect factors in considering an

untimely filing).

     Here, the factors weigh in favor of permitting Williams to

file an untimely motion for summary judgment.         First, the parties

treated Williams’s brief in support of summary judgment as a motion

and have fully addressed the arguments that Williams brought in

that brief.    (See Docs. 44, 46.)         As a result, Calvin had the

opportunity to address Williams’s arguments and will suffer no

undue   prejudice   should   the   court   consider   Williams’s   motion.

Further, as briefing is complete, consideration of the motion will

not result in a delay of proceedings. Moreover, although the delay

in filing the motion was caused by Williams’s own mistake, there

is no indication that he acted in bad faith.          In fact, Williams’s

timely filing of his brief in support of summary judgment suggests

that he was attempting to comply with the filing deadline.           Only

through a good-faith mistake, allegedly the result of his mental

health difficulties, was Williams’s motion not timely filed.             See

                                    11



   Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 11 of 28
also Terry v. Swift Transp., No. 1:16CV256, 2017 WL 4236923, at *2

(M.D.N.C. Sept. 22, 2017) (allowing untimely filing where “the

record reflects a complete absence of any sign that anything other

than a good-faith mistake occurred”).                Finally, the court notes

that Williams proceeds pro se and significant prejudice would

result should the court not consider his filings in support of his

motion for summary judgment.           Specifically, the largest portion of

his briefing on the issues in this case are brought in his brief

in   support     of   summary   judgment      and   his   response   to   Calvin’s

opposition to that brief.          (See Docs. 36, 46.)           By comparison,

Williams’s opposition to Calvin’s motion for summary judgment is

only a single page and provides no legal analysis.               (See Doc. 45.)

Consideration of Williams’s motion and supporting briefing ensures

that the issues in the case are appropriately analyzed at the

present stage.

      As this court has previously informed Williams, he remains

bound by the Local Rules and the Federal Rules of Civil Procedure

despite his pro se status.         (See Doc. 33 at 4-5.)         At this point,

however, Williams has established excusable neglect for his late-

filed motion for summary judgment such that the court will consider

the merits of that motion, infra.

            2.        Legal Standard

      This court has subject matter jurisdiction pursuant to 28

U.S.C. § 1332(a)(1).         “Federal courts sitting in diversity apply

                                         12



     Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 12 of 28
the substantive state law that would apply had the plaintiff filed

the case in state court.”       Hickerson v. Yamaha Motor Corp., 882

F.3d 476, 480 (4th Cir. 2018). As both parties’ pleadings indicate

that they believe this matter to be governed by North Carolina

law, the court will apply North Carolina law for the purpose of

the present motion. 6    (See Doc. 38 (citing North Carolina law);

Doc. 36 (same); but see Doc. 36 at 8 (citing one Colorado case,

but relying on North Carolina law in analysis); Doc. 44 at 7-9

(citing one Colorado case and stating “[n]either North Carolina

nor Colorado law recognizes a claim for ‘void contract’”).)

     A court must grant a motion for summary judgment if the

pleadings, depositions, and affidavits submitted show that there

is no genuine dispute as to any material fact and the moving party

is entitled to judgment as a matter of law.       Fed. R. Civ. P. 56(c).

A fact is considered “material” if it “might affect the outcome of

the suit under the governing law.”          Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).          Under this standard, a genuine



6
  It should be noted, however, that “[a]ccording to North Carolina's
choice-of-law rules, in a breach of contract case the law of the state
where the contract was made governs issues of contract construction,”
TD Bank, N.A. v. Shree Dutt Sai, LLC, No. 1:14-CV-852, 2015 WL 7302259,
at *2 (M.D.N.C. Nov. 18, 2015) (quoting Wheels Sports Grp., Inc. v. Solar
Commc'ns, Inc., 194 F.R.D. 527, 534 (M.D.N.C. 1999)), including matters
bearing upon interpretation and validity of a contract, Tanglewood Land
Co. v. Byrd, 261 S.E.2d 655, 656 (N.C. 1980). From the record before
the court, it appears that both parties were living in a shared household
in Colorado at the time the subject contracts were entered. As the court
does not have sufficient briefing on this issue, it cannot be determined
with finality the substantive law to be applied at this time.

                                    13



    Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 13 of 28
dispute of material fact exists “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Id.    As a result, the court will only enter summary judgment in

favor of the moving party when the record “shows a right to

judgment with such clarity as to leave no room for controversy”

and clearly demonstrates that the non-moving party “cannot prevail

under any circumstances.”        Campbell v. Hewitt, Coleman & Assocs.,

Inc., 21 F.3d 52, 55 (4th Cir. 1994) (internal quotation marks

omitted).         “Credibility   determinations,    the   weighing    of    the

evidence, and the drawing of legitimate inferences from the facts

are [fact-finder] functions . . . .”          Anderson, 477 U.S. at 255.

On summary judgment, “[t]he evidence of the non-movant is to be

believed, and all justifiable inferences are to be drawn in his

favor.”     Id.

       While the movant bears the initial burden of demonstrating

that there are no genuine disputes of material fact, once that

burden has been met, the non-moving party must demonstrate that a

genuine dispute of material fact actually exists. Bouchat v. Balt.

Ravens Football Club, Inc., 346 F.3d 514, 521 (4th Cir. 2003);

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586–87 (1986).       A mere scintilla of evidence is insufficient to

circumvent summary judgment.        Anderson, 477 U.S. at 252.       Instead,

the nonmoving party must convince the court that, upon the record

taken as a whole, a rational trier of fact could find for the

                                      14



      Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 14 of 28
nonmoving party.         Id. at 248–49.          Trial is unnecessary if “the

facts    are   undisputed,      or    if   disputed,    the    dispute    is   of    no

consequence to the dispositive question.”                   Mitchell v. Data Gen.

Corp., 12 F.3d 1310, 1315–16 (4th Cir. 1993).

       In this case, the parties have filed cross-motions for summary

judgment.        Therefore,      the       court    must    review     each    motion

independently to determine whether either party deserves judgment

as a matter of law.         Fed. R. Civ. P. 56(c); Rossignol v. Voorhaar,

316 F.3d 516, 523 (4th Cir. 2003) (citing Philip Morris, Inc. v.

Harshbarger,       122   F.3d   58,    62    n.4    (1st    Cir.   1997)).        When

considering each motion, the court must take care to “resolve all

factual disputes and any competing, rational inferences in the

light most favorable” to the party opposing the motion. Rossignol,

316 F.3d at 523 (quoting Wightman v. Springfield Terminal Ry. Co.,

100 F.3d 228, 230 (1st Cir. 1996)).

       As discussed above, Williams proceeds pro se.                      The court

therefore construes his filings liberally. See Erickson v. Pardus,

551 U.S. 89, 94 (2007).           However, the liberal construction of a

pro se plaintiff’s pleading does not require the court to ignore

clear defects in pleading or to become an advocate for the pro se

party.     Chrisp v. Univ. of N.C.-Chapel Hill, 471 F. Supp. 3d 713,

716    (M.D.N.C.    2020)    (citations         omitted).     Courts     should     not

“construct full blown claims from sentence fragments” or “conjure

up questions never squarely presented.”                     Beaudett v. City of

                                           15



      Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 15 of 28
Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

            3.      Transfer and Lease Assignment Claims

     As the court has granted dismissal of Williams’s claims for

fraudulent    misrepresentation       and      unjust     enrichment,    the    sole

remaining    claim    is    his   claim    for    “void    contract.”      In    his

complaint,       Williams   argues   that        both   the   transfer   and     the

assignment to Calvin are void for indefiniteness. 7              (Doc. 19 ¶ 11.)

Calvin contends that this claim is deficient as a matter of law,

and summary judgment is appropriate, because North Carolina courts

do not recognize an action for “void contract.”                 (Doc. 44 at 7.)

He further argues that the agreements pursuant to which Williams

transferred ownership of the warehouse and assigned the lease in

exchange for Calvin’s promise to support him financially are valid

and enforceable.      (Doc. 38 at 12.)

     As a threshold matter, North Carolina courts can and have

considered actions to declare a contract null and void. See, e.g.,

Sanders v. Wilkerson, 204 S.E.2d 17 (N.C. 1974); Guy v. Baer, 55

S.E.2d 501 (N.C. 1949); Cox v. Dine-A-Mate, Inc., 501 S.E.2d 353

(N.C. Ct. App. 1998).         The court construes Williams’s claim for

“void contract” to be such an action.              In a declaratory action for

void contract, a contract that is determined to be vague or



7
  In his complaint, Williams makes a variety of additional claims.
However, by virtue of his voluntarily dismissals and the briefing, the
contested matters in the present motions have narrowed to those
discussed, infra.

                                          16



    Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 16 of 28
indefinite       in     some     material          respect,     or     unsupported      by

consideration, may be declared void.                     See Sanders, 204 S.E.2d at

18; Atkinson v. Wilkerson, 179 S.E.2d 872, 873 (N.C. Ct. App.

1971).

       Calvin     argues       that     summary      judgment     in     his   favor    is

appropriate on Williams’s declaratory action for void contract

because the agreements are evidenced in multiple writings, were

supported by offer, acceptance, and consideration, and to the

extent any terms within them are not sufficiently definite, the

parties have previously “discussed [Williams]’s changing financial

needs and reached [] further agreement about how specifically

[Calvin] will provide for [Williams]’s financial needs.”                         (Doc. 38

at 11-12.)       In response, Williams contends that the assignment of

the lease is void because the phrase “support in every way” is too

indefinite to be enforceable.               (See Doc. 36 at 9-10.)             Similarly,

he contends that the transfer of the warehouse, made in exchange

for continued support in the form of “room, board, medical care,

and    related    needs    for        the   rest    of    his   life,”    is    also   too

indefinite. 8         (Id. at 8-9.)           Accordingly, he contends, these


8As noted, supra, Williams has also indicated that the transfer was made
in exchange for Calvin’s promise to return the warehouse to Williams at
his request. However, Williams’s arguments on summary judgment are based
on the assumption that the transfer was made in exchange for Calvin’s
promise to provide “room, board, medical care, and related needs for the
rest of his life.” (See, e.g., Doc. 36 at 5-11; Doc. 46; Doc. 52 at 1.)
As Williams does not base his arguments on summary judgment on Calvin’s
alleged promise to return the warehouse, the court does not consider it
in its analysis here.

                                             17



      Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 17 of 28
agreements are void and summary judgment should be granted in his

favor.    (Id.)

       Under   North     Carolina   law,    a    valid   contract       requires   an

agreement      based    on   a   meeting    of    the    minds    and    sufficient

consideration.         See Creech ex rel. Creech v. Melnik, 556 S.E.2d

587, 591 (N.C. Ct. App. 2001).             “As a general matter, a contract

must be sufficiently definite in order that a court may enforce

it.”     Brooks v. Hackney, 404 S.E.2d 854, 857 (N.C. 1991).                  “[T]o

be binding, the terms of a contract must be definite and certain

or capable of being made so; the minds of the parties must meet

upon a definite proposition.”              Elliott v. Duke Univ., Inc., 311

S.E.2d 632, 636 (N.C. Ct. App.), disc. rev. denied, 321 S.E.2d 132

(N.C. 1984).      A contract that leaves “material portions open for

future agreement is nugatory and void for indefiniteness.”                    Boyce

v. McMahan, 208 S.E.2d 692, 695 (N.C. 1974).                     Where a contract

term is vague, “parol evidence is admissible to show and make

certain the intention behind the contract,” Dockery v. Quality

Plastic Custom Molding, Inc., 547 S.E.2d 850, 852–53 (N.C. Ct.

App. 2001), so long as such evidence does not “contradict, vary,

or add to the written instrument,” Kindler v. Wachovia Bank & Tr.

Co., 167 S.E. 811, 812 (N.C. 1933).               While in North Carolina, a

promise to “look after” or “support” someone may be considered too

vague to be enforceable, Johnson v. Johnson, 418 B.R. 682, 686

(E.D.N.C. 2009) (citing Lassiter v. Bank of N.C., 551 S.E.2d 920,

                                       18



   Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 18 of 28
923–24 (N.C. Ct. App. 2001) and Pace v. Pace, 73 N.C. 119, 1875 WL

2792 at *6 (N.C. 1875)), “[t]here are cases, no doubt, in which

the    uncertainty   of     the    words   of   such   a     promise   standing    by

themselves, may be supplied from the relations of the parties, or

the circumstances under which it was made.                    They may sometimes

fairly be construed as a promise to support in the customary manner

of living.”     Pace, 73 N.C. at 127.

       Turning to Williams’s claim as it relates to the assignment

of the lease, the assignment was explicitly made in exchange for

Calvin’s promise to “support [Williams] in every way,” a term which

Williams argues is too vague to create a binding contract.                      (See

Doc. 37-1 at 17.)           North Carolina courts have found similar

agreements “too vague and indefinite to amount to a substantial

consideration” in certain circumstances.                   See Pace, 73 N.C. at

126-27 (indicating that “it does not appear for what length of

time the support was to be given; or of what it was to consist —

whether it was to include the usual comforts, or only the barest

necessaries of life; or that it was ever acted on, or that its

performance was ever demanded or tendered”).                  However, Williams’s

arguments in his motion for summary judgment are limited solely to

the vagueness of the terms within the assignment agreement itself.

He does not address whether the term “support” is vague despite

circumstances      beyond    the    language     in    the    contract   that     may

otherwise render the term sufficiently definite to be enforceable.

                                           19



      Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 19 of 28
See id. at 127.          Indeed, Calvin has attested under penalty of

perjury that at the time of the transfer and assignment, the

parties    had    already      determined   that   Williams      would   enter

Abbotswood assisted living facility and with that understanding in

mind, agreed that Calvin would manage Williams’s financial needs

for the rest of his life.         (See Doc. 37-1 ¶¶ 3-4.)       If true, this

understanding could provide additional circumstances to render the

term “support” sufficiently definite to be enforceable.              As such,

Williams has failed to establish that he is entitled to summary

judgment on the lease claim as a matter of law.

     Calvin argues that he is entitled to summary judgment on the

lease   claim    because    the   assignment   agreement   is    sufficiently

definite   to    be   enforceable.     As   discussed   above,    Calvin   has

submitted evidence in the form of a sworn statement that could

support    a   finding    of   sufficient   definiteness   based    upon   the

circumstances surrounding the assignment agreement.             Specifically,

Calvin alleges that the parties agreed at the time of the transfer

and assignment that Williams would enter Abbotswood and that Calvin

would manage his financial needs with that in mind.                 (See id.)

However, in deposition testimony, Williams indicates that the

transfer and assignment occurred prior to the parties’ agreement

that Calvin would pay Williams’s expenses at Abbotswood.                   (See

Doc. 37-3 at 22 (“[A]fter [Calvin] kept my warehouse, . . . I tried

to work something out to my advantage and what I worked out is

                                      20



   Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 20 of 28
that out of the rent, he would pay Abbotswood.”). 9            Williams, in

other sworn statements, contends that the parties never agreed to

an exact dollar amount for “support” (Doc. 48) and indicates that

he “has had disagreements so far on interpretations” of “support,”

such as whether a single-family house is included in the agreement

(see Docs. 47, 54).      On this record, the success of Calvin’s claim

depends on the believability of his statements as well as those of

Williams, which are ultimately credibility determinations.                  As

Calvin’s success is contingent upon determinations of credibility,

summary judgment in his favor is not appropriate.              Therefore, to

the extent the parties move for summary judgment on the validity

of the assignment agreement, the cross motions will be denied.

       Turning to Williams’s claim to void the transfer of the

warehouse, Williams argues the transfer was made by terms similarly

too vague to constitute consideration.            The agreement to transfer

the    warehouse   was   executed   through   a    quitclaim   deed,   “[f]or

valuable consideration," that was signed by Williams on April 16,

2020.     (See Doc. 19 at 10.)      Although not specified in the deed,

the record and briefing indicate that the transfer was made on the

understanding that Calvin would “provide for [Williams]’s room,


9
   This deposition testimony, however, reveals some confusion on
Williams’s part as to the order of events. (See, e.g., Doc. 37-3 at 25
(“I didn’t realize that – until you pointed it out[,] that I had started
the process of moving [to Abbotswood] earlier.”).)          Despite this
confusion, Williams does not indicate in his deposition that the transfer
and assignment agreements were made contemporaneously with the Calvin’s
promise to pay for Abbotswood, as Calvin has contended.

                                      21



      Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 21 of 28
board, medical care, and related needs for the rest of his life.” 10

(See Doc. 52 at 4; Doc. 37-2; Doc. 37-1 ¶ 4; Doc. 37-3 at 37-38.)

      In North Carolina, a valid deed must be in writing, identify

both the grantor and grantee, include a description of the property

to be transferred, effectively transfer the property from grantor

to grantee, and be signed, sealed, and delivered by the grantor.

See Honacher v. Everson, 656 S.E.2d 736 (N.C. Ct. App. 2008)

(citing Williams v. Bd. of Educ., 201 S.E.2d 889, 893 (N.C. 1974)).

“As a general rule a deed which is otherwise valid will not be

invalidated     by    reason   of    a    total       or   partial    failure    of

consideration, and will nevertheless operate to convey title.”

Gadsden v. Johnson, 136 S.E.2d 74, 77 (N.C. 1964); see also Philbin

Invs., Inc. v. Orb Enters., 242 S.E.2d 176, 178–79 (N.C. Ct. App.

1978) (“‘[A] deed in proper form is good and will convey the land

described therein without any consideration, except as against

creditors or innocent purchasers for value.’” (quoting Smith v.

Smith, 107 S.E.2d 530, 535 (N.C. 1959)); Miller v. Russell, 720

S.E.2d   760,   768   (N.C.    Ct.   App.     2011)    (“[T]here     is   no   legal

requirement that a deed be supported by consideration.”).                         In

considering a deed transferred in exchange for a promise to support



10
   Although “consideration named in a deed is presumed to be correct[,]
. . . [n]ot being contractual[,] it may be inquired into by parol evidence
and shown to have been otherwise than as recited in the deed.” Gadsden
v. Johnson, 136 S.E.2d 74, 77 (N.C. 1964). “[S]uch testimony may not
be used, however, to alter or contradict the conveyance itself, in the
absence of fraud, mistake or undue influence.” Id.

                                         22



     Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 22 of 28
the    grantor    for   life,   the    North    Carolina    Supreme       Court   has

indicated that “if there is no fraud or mistake . . . failure of

consideration alone does not authorize cancellation of a deed made

in consideration of an agreement to support.”               Mills v. Dunk, 140

S.E.2d 358, 361 (N.C. 1965); see also Gadsen, 136 S.E.2d at 77

(indicating that a failure of consideration may justify setting

aside a deed where additional circumstances exist that make other

remedies inadequate, such as fraud or undue influence).

       Here, beyond Williams’s contention that the deed is not

supported by adequate consideration, the parties do not contest

the validity of the deed, and from the court’s review of the

record, the deed is valid.            The deed, signed by Williams, states

that “[f]or valuable consideration, receipt of which is hereby

acknowledged,      Ronald   Calvin     Williams,     Single   Grantor,       hereby

conveys unto Ronald Calvin Williams, II, Grantee,” a parcel of

land    located    in   Union   County,      NC,    and   contains    a    detailed

description of that property.           (See Doc. 19 at 10.)         The deed was

subsequently recorded in the Union County Register of Deeds by

Williams with Calvin’s knowledge.              (See Doc. 19 at 2; Doc. 38 at

2-3.)     As such, the deed is valid.              North Carolina courts have

expressly stated that deeds exchanged for the promise of support,

such as are the circumstances here, will not fail for lack of

consideration absent fraud, mistake, or undue influence.                          See

Mills, 140 S.E.2d at 361; Minor v. Minor, 62 S.E.2d 60, 63 (N.C.

                                        23



      Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 23 of 28
1950). 11   Here, Williams has voluntarily dismissed his claim of

fraudulent misrepresentation and from the record there is no

indication that Calvin exercised either a fraud or undue influence

over Williams, or that there was a mistake, in the transfer of the

warehouse.    As the deed is valid and the court identifies no fraud,

mistake, or undue influence in the transfer, the deed will not

fail for lack of consideration.         Therefore, Williams’s motion for

summary judgment on these grounds will be denied.

      A deed may be voidable on the ground of mental incompetency

if   “the   grantor   was   laboring   under   such   a   degree   of   mental

infirmity as to make him incapable of understanding the nature of

his act.”     Beam v. Almond, 157 S.E.2d 215, 224 (N.C. 1967); see

also Emanuel v. Emanuel, 338 S.E.2d 620, 621 (N.C. Ct. App. 1986)

(“The deed of one non compos mentis, that is of one who is

incompetent or insane, is voidable and not void.” (emphasis in

original) (citing Ellington v. Ellington, 9 S.E. 208 (N.C. 1889)).

Although Williams has submitted some evidence that may support a

claim of incompetence based on his inadvertent over-medication of

antiseizure drugs at the time of the transfer and assignment (see

Doc. 47), he has not argued incompetence as a ground for relief in



11
   Additionally, a deed exchanged for a promise of support may be
rescinded where the grantee fails to perform and “performance of the
agreement is made a condition precedent to the vesting of the estate,
or a condition subsequent for which the estate might be divested.”
Minor, 62 S.E.2d at 63.      The parties do not contend that these
circumstances are present here.

                                       24



     Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 24 of 28
either his amended complaint (see Doc. 19) or in his briefing on

summary judgment (see Docs. 36, 46).

      Federal Rule of Civil Procedure 15(b)(2) provides that issues

not raised by the pleadings may be considered by the parties’

express or implied consent without amendment of the pleadings based

upon evidence presented at trial. 12        Under this rule, a party may

later move “to conform [the pleadings] to the evidence and to raise

an unpleaded issue.         But failure to amend does not affect the

result of the trial of that issue.”        Fed. R. Civ. P. 15(b)(2); see

also Bellsouth Telesensor v. Info. Sys. & Networks Corp., 65 F.3d

166 (4th Cir. 1995) (“Rule 15(b) allows parties to amend their

pleadings to conform to the evidence presented at trial if the

parties    expressly   or    impliedly    agreed   to   try   the   unpleaded

issue.”).    “Rule 15(b)(2) does not offer a failsafe for any and

every faulty pleading.”       Dan Ryan Builders, Inc. v. Crystal Ridge

Dev., Inc., 783 F.3d 976, 983 (4th Cir. 2015).            Rather, the Rule

sets forth “an exception to the general rules of pleading . . .

when the facts proven at trial differ from those alleged in the

complaint, and thus support a cause of action that the claimant

did not plead.”     Gilbane Bldg. Co. v. Fed. Rsrv. Bank of Richmond,


12
   There is a circuit-split as to whether Rule 15(b) applies at the
summary judgment stage. See Ahmad v. Furlong, 435 F.3d 1196, 1203 n.1
(10th Cir. 2006) (noting circuit split). Although the Fourth Circuit
has not directly addressed this issue, there is support for applying
Rule 15(b) here.     See People for Ethical Treatment of Animals v.
Doughney, 263 F.3d 359, 367 (4th Cir. 2001) (affirming grant of summary
judgment on non-pleaded issue considered pursuant to Rule 15(b)).

                                     25



     Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 25 of 28
80 F.3d 895, 901 (4th Cir. 1996).

       But “[b]ecause notice to the defendant of the allegations to

be proven is essential to sustaining a cause of action, Rule 15(b)

applies only when the defendant has consented to trial of the non-

pled factual issues and will not be prejudiced by amendment of the

pleadings to include them.”      Id. (emphasis in original).       “Thus,

Rule 15(b)(2) requires that a party expressly or impliedly consent

to trial on an unpled claim and not be prejudiced by doing so.”

Dan Ryan, 783 F.3d at 983.      “The principal test for prejudice in

such situations is whether the opposing party was denied a fair

opportunity to defend and to offer additional evidence on that

different theory.”      Evans Prod. Co. v. W. Am. Ins. Co., 736 F.2d

920, 924 (3d Cir. 1984) (cited approvingly in Elmore v. Corcoran,

913 F.2d 170, 173 (4th Cir. 1990)).

       Here, although Williams has not pleaded incompetence, some of

his evidence could be considered to suggest that he may have been

incompetent at the time of the transfer and assignment.             (Doc.

47.)    However, Williams submitted this evidence after briefing on

the motions for summary judgment concluded.       Calvin was therefore

afforded no opportunity to address this claim or raise an objection

to the court’s consideration of it.         Further, Williams has not

made explicit his intention to raise a claim of incompetence,

instead submitting the evidence without indication as to its

purpose.    (See id.)     On this record, the court cannot conclude

                                   26



   Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 26 of 28
that the parties have consented to consideration of the issue of

Williams’s competence. 13     Williams’s evidence on this issue will

therefore not be considered as amending the pleadings to include

a claim of incompetence.

      Because the deed is valid, it will not fail for lack of

consideration.      Summary judgment on this portion of Williams’s

claim of “void contract” is accordingly rendered in favor of

Calvin.

III. CONCLUSION

      For the reasons stated, therefore,

      IT IS ORDERED that Plaintiff’s motion for summary judgment

(Doc. 57) is DENIED and Defendant’s motion for summary judgment

(Doc. 37) is GRANTED IN PART and DENIED IN PART as follows: Summary

judgment is granted in Defendant’s favor on the issue of the

validity of the deed and denied on the issue of the validity of

the lease assignment.

      IT IS FURTHER ORDERED that Plaintiff’s claims for fraudulent

misrepresentation      and   unjust   enrichment    are   DISMISSED    WITH

PREJUDICE.




13
   Even on the limited record before the court, the viability of an
incompetency claim is questionable. Williams himself appears to have
drafted and had notarized the quitclaim deed transferring the warehouse
to Calvin. (See Doc. 19 ¶ 4.) Further, his communications with his
daughter shortly thereafter suggest awareness of the nature of his
actions. (See Doc. 37-2 at 2.) Regardless, as the claim has not been
pleaded, the court does not resolve it here.

                                      27



     Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 27 of 28
                                           /s/   Thomas D. Schroeder
                                        United States District Judge

August 19, 2021




                                   28



   Case 1:20-cv-00904-TDS-JLW Document 58 Filed 08/19/21 Page 28 of 28
